     Case 1:19-cv-10481-RGS Document 17 Filed 06/11/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                             )
CHUN-LING JOCELYN CHEN and                   )
KAI CHAN,                                    )
                                             )
                              Plaintiffs,    )
                                             )
v.                                           )
                                             )
PAT’S PEAK, INC.,                            )      CASE NO: 19-10481
                              Defendant.     )


 STIPULATION OF DISMISSAL PURSUANT TO F.R.CIV.P. RULE 41(A)(1)(ii)


       Now come the parties, and hereby stipulate to the dismissal of this matter
pursuant to F.R.Civ.P. Rule 41(A)(1)(ii), with prejudice and without costs.

Respectfully Submitted,
Plaintiffs by counsel;


____/s/ Randy M. Hitchcock
Randy M Hitchcock BBO #561511
Elaine Whitfield Sharp BBO #565522
Whitfield Sharp & Hitchcock, LLC
196 Atlantic Ave.
Marblehead MA 01945
(781)639-1862

Defendant, by counsel;

       /s/ Timothy Tapply
Timothy W. Tapply, Esq.
BBO# 651558
ttapply@brandtapply.com
Brand & Tapply, LLC
555 Washington St., Suite 6
Wellesley, MA 02482
(781) 431-7878
